PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/816,448
Filing Date: November 17, 2017
Appellant(s): Chai, Wei Na



__________________
Michael O’Keefe

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/02/2022 appealing from the Office action mailed July 22, 2021.
The present application is being examined under the AIA  first to invent provisions.
(1) Grounds of Rejection to be Reviewed on Appeal
07/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  NEW grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 8 and 15 are rejected under 35 U.S.C. § 112(a), first paragraph, as failing to comply with the written description requirement.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Philip Scott (US Publication 20150205358 A1, hereinafter Lyren), and in view of Hideki Yagi (US Publication 20170285761 A1, hereinafter Yagi), and in view of Katsushi Sakai et al (US Publication 20160179210 A1, hereinafter Sakai), and further in view of Soh Masuko et al (US Publication 20160147307 A1, hereinafter Masuko).
Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Lyren and Yagi and Sakai and Masuko as applied on claims 1 and 15, and further in view of Hiroshi Yokota et al (US Publication 20040003142 A1, hereinafter Yokota).

(3) Response to Argument
The Examiner’s answers in response to Appellants’ arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.
In the appeal brief appellant argues:
I. Ground of rejection 1 (Claims 1, 8, and 20) under 35 U.S.C. § 112(a) as failing to comply with the written description requirement


The Examiner respectfully disagrees with appellant:
In full paragraphs [0029], [0030] and [0034] of Appellant’s Specification provide:
[0029] FIG. 2 is an operational flowchart illustrating an augmented reality text input process 200 according to at least one embodiment. At 202, the augmented reality text input program 110A, 110B captures a first user hand position along a first axis of a three-dimensional virtual space. The augmented reality text input program 110A, 110B may display a three-dimension keyboard to a user utilizing an augmented reality or virtual reality headset. The three dimension keyboard may be a multi-axis graph with alphanumeric characters along each access. For example, the three dimension keyboard may have an x-axis, a y-axis, and a z-axis where the x-axis and z-axis have evenly spaced markers with alphanumeric characters, such as the letter "A" through the letter "Z", displayed. In at least one embodiment, the three-dimensional keyboard may have three axes but is not specifically limited to only three axes in other embodiments as any number of axes may be utilized. 

[0030] As a user navigates the three-dimensional keyboard, the augmented reality text input program 110A, 110B may capture position data from sensors corresponding to the augmented reality or virtual reality system that translate to the user's hand or arm positions.  The position data may represent the user engaging with the three-dimensional keyboard to select a character represented along an axis of the keyboard that begins a word the user wishes to input to the client computing device 102.  For example, if the user wishes to input the word "BANANA" using the three-dimensional keyboard.  The user may interact with the virtual space of an augmented reality system to move along the x-axis until the user's hand position is aligned with the letter "B".  The augmented reality 
text input program 110A, 110B may capture the coordinates within the virtual space that correspond to the user's hand position with the letter "B".  In at least one embodiment, the augmented reality text input program 110A, 110B may determine that the user has reached the desired location on the three-dimensional virtual space by either detecting the user's hand has stayed over the position for a preconfigured period of time, the user has performed a preconfigured hand movement (e.g., finger pinch), or the user has interacted with the augmented reality or virtual reality system in some manner (e.g., button press).

[0034] Next, at 210, the augmented reality text input program 110A, 110B identifies one or more proposed words based on the first and second characters using a dictionary database.  The augmented reality text input program 110A, 110B may have access to or include a dictionary database, such as database 116, that includes words within a user designated language.  For example, if the user designated the English language as the user's preferred language, the dictionary database may include all known words within the English language.  Once the first two characters of the user-desired word are identified in steps 204 and 208, the augmented reality text input program 110A, 110B may query the dictionary database to identify words within the user 
is spelling the word "BANANA" and has input the letter "B" as the first character and the letter "A" as the second character, the augmented reality text input program 110A, 110B may query the dictionary database to identify words within the English language that begin with the letter sequence "BA".  Once the dictionary database has returned results to the query, the augmented reality text input program 110A, 110B may sort the returned results in order of commonality within the preconfigured language.  For example, if the dictionary database returned the results of "BATCH", "BACKPEDAL", and "BANANA", the augmented reality text input program 110A, 110B may rank the words in the order of "BANANA", "BATCH", and "BACKPEDAL" since the word "BANANA" is more commonly used in the English language than the word "BATCH" and the word "BATCH" is more commonly used than the word "BACKPEDAL". (Emphasis added).

Appellant argues paragraph [0029] provides “the three dimension keyboard may have an x-axis, a y-axis, and a z-axis where the x-axis and z-axis have evenly spaced markers with alphanumeric characters, such as the letter "A" through the letter "Z", displayed,” and interprets this statement to read that the x-axis displays the letters “A” through “Z” and the z-axis also displays the letters “A” through “Z” repeatedly (see Appellant Appeal Brief page 12).  The Examiner disagrees.

The Examiner notes that the closest support of this limitation is “where the x-axis and the z-axis have evenly spaced markers with alphanumeric characters, such as the letter A through the Z, displayed.” ([0029]). This is different from the claim language, which states “wherein each character of a language is displayed and evenly distributed along each of the displayed first axis and the displayed second axis.” For instance, Appellant states that this limitation means each axis displays the letters “A” through “Z” (i.e., the x-axis displays the letters “A” through “Z” and the z-axis also displays the letters “A” through “Z” (see Appellant Appeal Brief page 12), that is, letter A-Z (26 letters) all display along x-axis and same letter A-Z (26 letters) display along z-axis.  As such the element “each character of a language is displayed … along each of the displayed first axis and the displayed second axis” does not have support because the Examiner interprets the statement in [0029] as: x-axis displays some letters among A-Z (for example, 13 letters), and z-axis displays the rest of letters among A-Z (for example, 
Moreover, Examiner notes that the limitation states “each of character of a language … evenly distributed along each of the displayed first axis and the displayed second axis,” while the Specification only supports evenly spaced markers with alphanumeric characters” ([0029], emphasis added).  That is, the Specification supports evenly spaced markers, and alphanumeric characters are presented at the markers.  For instance, each marker may be a key, and there may be one or more than one letters present on each key, and all markers/keys are evenly distributed along x-axis or y-axis in a three-dimensional environment.  Accordingly,  Specification does not support each axis displays “each character of a language”, as cited in the claim language.
Therefore, paragraphs [0029], [0030] and [0034] do not provide adequate written description for the limitation “…wherein each character of a language is displayed and evenly distributed along each of the display first axis and the displayed second axis” and Appellant’s argument is incorrect.

II. Ground of rejection 2 (Claims 1, 8, and 20) under 35 U.S.C. § 103 as allegedly being unpatentable over Lyren, Yagi, Sakai and Masuku
Appellant argues Yagi does not teach “…wherein each character of a language is displayed and evenly distributed along each of the display first axis and the displayed second axis,” because in Yagi’s example shown in Fig. 7, four letters are not on the same axis, and each axis needs to have each character of an alphabet as required by the example in specification [0034] (see Appellant Appeal Brief page 15-18).

The Examiner respectfully disagrees with appellant:
 It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). (Emphasis added). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 	Additionally, the courts have repeatedly “cautioned against limiting the claimed invention to preferred embodiments or specific examples in the specification.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1346-47 (Fed. Cir. 2015) (quoting Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1328 (Fed. Cir. 2002)).  Because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.” In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted).  Thus, the Examiner’s interpretation cannot be limited to those specific examples in the specification.
The present specification does not provide an explicit definition of the argued claim limitation “wherein each character of a language is displayed and evenly distributed along each of the display first axis and the displayed second axis.” However, the present specification, at ¶ 29, does state “where the x-axis and z-axis have evenly spaced markers with alphanumeric characters, such as the letter A through the letter Z, displayed,” which is the closest support for this limitation.  Thus, under the broadest reasonable interpretation, this limitation must be read under its plain meaning. As such, this limitation requires “each character of a language to be displayed” but notably does not requires that all characters of a language are displayed. Additionally, the claim requires is evenly distributed along a first and second displayed axes. This does not require that each character is separately displayed on a first axis and again on a second axis. For example, basic geometry teaches us that a diagonal line is “along each of a first axis and a second axis” because it changes values along each axis. Further, this does not state that each character is “evenly distributed from each other character,” but just that there is some form of even 
Appellant argues in order to spell a word according to the examples provided in paragraphs [0030] and [0034], each letter of an alphabet needs to be present along multiple axes and not simply “some letters among A-Z display along x-axis and some other letters among A-Z display along x-axis” (see Appellant Appeal Brief page 13). The Examiner disagrees.
As discussed above, nothing in paragraphs [0029]-[0034] mention “…wherein each character of a language is displayed and evenly distributed along each of the display first axis and the displayed second axis.” Nor can the plain language of the claim be read in that manner. 
Second, even applying with the specific examples in paragraph [0030] and [0034], for example, spelling “BANANA” in the three-dimensional keyboard, the Examiner’s interpretation (x-axis displays some letters among A-Z, and z-axis displays the rest of letters among A-Z)  still meets this unduly narrow interperration.  For example, “B” is displayed along x-axis, and “A” is displayed along z-axis, the user may interact with the three-dimensional keyboard to select “B” in x-axis as the first letter and then select “A” in z-axis as the second letter.
Third, the Examiner notes that paragraph [0030] describes user navigates the three-dimensional keyboard in the augmented reality or virtual reality system, and the user’s hand or arm position data may be captured and the corresponding character represented along an axis of the keyboard may be selected.  Sensing the coordinates with the virtual space that correspond to the user’s hand position does not require each character of a language is displayed and evenly distributed along each of the display first axis and the displayed second axis.  If some characters are displayed along x-axis and some other characters are displayed along z-axis, as long as the finger/hand’s coordinate data within the virtual space are detected, the corresponding letter may be determined.  Further, paragraph [0034] describes identifying one or more proposed words based on the first and second characters using a 
In addition, as shown in Fig. 7 below, Yagi’s virtual keyboard presents two layers L1 and L2 in a three-dimensional space, in layer L2, Q and S are displayed along x-axis, and P and R are displayed along y-axis, all letters are displayed evenly spaced because the distance between the center point C and letters Q, R, S and P are equal.

 
    PNG
    media_image2.png
    369
    526
    media_image2.png
    Greyscale

	As depicted in Fig. 7, Yagi discloses a keyboard in a three-dimensional virtual space including multiple displayed axes, illustrated as the lines surrounding the buttons (i.e., “a first displayed axis and a second displayed axis”), letters (i.e., “each character of a language”) are presented along multi-axis and 
Appellant then argues in Yagi’s example, four letters Q, R, S and P are not on the same axis and Appellant’s example in paragraph [0034] that requires each axis has each character of an alphabet so a user could select a letter from the x-axis as the first letter of a word and then select a letter from the y-axis as the second letter of a word (see Appellant Appeal Brief page 15).  The Examiner disagrees.
First, in Appellant’s example in paragraph [0034], the user is spelling the word “BANANA” and has input the letter “B” as the first character and the letter “A” as the second character, the augmented reality text input program may query the dictionary database to identify words that begin with the letter sequence “BA,” for example, “BATCH”, “BACKPEDAL”, and “BANANA”.  The Examiner notes the example in paragraph [0034] describes the user input the letter “B” as the first character and the letter “A” as the second character, and does not require “B” must be presented in x-axis and “A” must be presented in another axis (z-axis).  That is, it doesn’t matter “B” and “A” are displayed in the same axis or different axis, as long as the three-dimensional keyboard presents all characters along multiple axis, the user may select a character from any axis.
Second, in Yagi’s example, four letters Q, R, S and P are presented as evenly spaced keys along x-axis and y-axis so the user may find the letter in need with easy.
Further, Appellant argues the characters in Yagi are not distributed along each axis in a virtual space so the combination of Lyren and Yagi is distinguishable from and fails to disclose Appellant’s claimed invention.  The Examiner disagrees. 
The Examiner notes that in Yagi’s three-dimensional virtual keyboard, characters are distributed along at least a-axis and y-axis. The combination of Lyren and Yagi discloses implementing three-dimensional text input in an augmented reality system, as required by the instant application.

Yagi discloses that X-axis and Y-axis may be displayed with the characters in the virtual keyboard, as shown in Fig. 7, in the second layer L2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lyren using the teachings of Yagi to include presenting character along the displayed first axis (x-axis) and the second axis (y-axis) with evenly spaced keys, and it would provide Lyren’s virtual keyboard with enhanced capability of displaying characters in augmented reality with multiple axis so user would find the character in need easily.
Therefore, the combination of Lyren, Yagi, Sakai and Masuko discloses the claimed limitation and Appellant’s argument is incorrect.
	
	For the above reason, it is believed that the rejections should be sustained. 

Respectfully submitted,
/HUA LU/
Primary Examiner, Art Unit 2171
01/27/2022





proceed to the Board of Appeals and Interferences.



Conferees:

/ANDREW R DYER/               Primary Examiner, Art Unit 2176                                                                                                                                                                                         
/MATTHEW ELL/               Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                         


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.